Title: To Alexander Hamilton from William S. Smith, 12 April 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Brigade April 12th. 1800
          
          I have this moment received yours of the 10th. Inclosing a Letter from Daniel Jones  of Philadelphia addressed to The Secretary of War of the 5th. inst. I shall most assuredly attend pointedly to your request, and make enquiry into the case, and report the Circumstances without delay—I have the Honor to be, with great respect Sir, Your most Obedt Humble Servt.
          
            W. S. Smith Lt. Colo. of ye 12th.
          
        